Case: 19-40345      Document: 00515350908         Page: 1    Date Filed: 03/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40345                          March 19, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL JAMES COMPTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:18-CR-1118-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Daniel James Compton was convicted following a jury trial of one count
of transportation of an undocumented alien. He was sentenced to a prison term
of 37 months. He appeals his conviction.
       Compton argues that the evidence produced at trial was insufficient to
support his transportation conviction. Insufficiency of the evidence claims are
reviewed de novo, and this court gives substantial deference to the jury verdict.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40345      Document: 00515350908   Page: 2   Date Filed: 03/19/2020


                                 No. 19-40345

United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013). Viewing the evidence
in the light most favorable to the Government, this court asks only whether a
rational jury could have found the essential elements of the offense beyond a
reasonable doubt. Id.
      Compton argues that the evidence was insufficient to show that he had
knowledge of the undocumented alien’s presence in his vehicle’s trunk, or he
recklessly disregarded her presence.       However, circumstantial evidence,
viewed in the light most favorable to the Government, supports a rational
inference that Compton knew that he was transporting an undocumented
alien. See United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).
Compton had sole control over the vehicle in which the alien was found, he
displayed evasive and nervous behavior at the checkpoint, he volunteered
suspicious information without being asked, and he gave implausible
explanations. See United States v. Richardson, 848 F.2d 509, 512-14 (5th Cir.
1988); see also United States v. Gutierrez-Farias, 294 F.3d 657, 660 (5th Cir.
2002). Additionally, the alien paid thousands of dollars to be smuggled into
the United States, a portion of which was due upon successful arrival, and it
is not unreasonable to infer that her transport would not be entrusted to an
unknowing party. See Del Aguila-Reyes, 722 F.2d 155, 157 (5th Cir. 1983).
Thus, from this evidence, a rational jury could have found the knowledge
element of the transportation offenses beyond a reasonable doubt.            See
Nolasco-Rosas, 286 F.3d at 765.       The judgment of the district court is
AFFIRMED.




                                       2